                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

 Vashaun Ravenel,                              Case No. 9:18-cv-02137-TLW

              PLAINTIFF

       v.
                                                               Order
 Gary Lane, et al.,

              DEFENDANTS



      Plaintiff Vashaun Ravenel, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 47. The

matter now comes before the Court for review of the Report and Recommendation

(Report) filed by the magistrate judge to whom this case was assigned. ECF No. 97.

In the Report, the magistrate judge recommends that Plaintiff’s case be dismissed

under Rule 41(b) for failure to prosecute due to his failure to respond to Defendants’

motion for summary judgment, despite being informed of the potential consequences

of doing so. Plaintiff did not file objections to the Report. This matter is now ripe for

decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

                                           1
but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 97, is ACCEPTED. This action is hereby

DISMISSED.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

March 19, 2020
Columbia, South Carolina




                                         2
